Citation Nr: 1747159	
Decision Date: 10/20/17    Archive Date: 10/31/17

DOCKET NO.  10-28 618	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a psychiatric condition. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Bosely, Counsel


INTRODUCTION

The Veteran had active service from June 1965 to June 1968.  He was originally given an undesirable discharge.  By a July 1997 decision of the Board for Correction of Military Records, his discharge was upgraded to general (under honorable) conditions. 

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO). 

The Veteran testified before the undersigned Veterans Law Judge in a videoconference hearing from the RO in August 2016. 

In December 20116, the Board remanded the issue on appeal to the RO for additional development.  

In November 1971, the Veteran filed a claim of service connection for a left knee condition and a lung condition.  According to a March 1972 administrative record, the RO denied this claim because the Veteran failed to report to a VA examination.  It is not clear that the Veteran was sent notice of this decision.  The Board previously referred this matter to the RO in its December 2016 remand, and it is again referred to the RO for appropriate action. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2).


FINDINGS OF FACT

A current psychiatric diagnosis is not related to the complaints of depression during service.  


CONCLUSION OF LAW

The criteria to establish service connection for a psychiatric disability are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran maintains that a current psychiatric condition is related to service.  He testified at his August 2016 Board hearing that he first started having psychiatric symptoms in the early 1970s.  Board Hr'g Tr. 3.  He could not stay out of trouble during service, and he was sent to a retraining group.  Board Hr'g Tr. 3.  He got a bad conduct discharge.  Board Hr'g Tr. 3.  After service, he started seeing a psychiatrist in the early 1980s.  Board Hr'g Tr. 4.  

The Board has limited the discussion below to the relevant evidence required to support its finding of fact and conclusion of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008).

A.  Applicable Law

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 


B.  Discussion
  
In this case, the Board finds that service connection is not warranted for a psychiatric condition as the evidence is not in equipoise in showing that a current diagnosis is related to the complaint of depression during service.  

(1)  Existence of a Present Disability

The record on appeal confirms a present psychiatric diagnosis.  In February 2008, he was diagnosed with schizophrenia paranoid type.  During VA treatment in March 2014, he was diagnosed with depressive disorder not otherwise specified (NOS), rule out dysthymic disorder, history of major depressive disorder with psychotic features versus psychotic disorder NOS; alcohol dependence sustained full remission; and nicotine dependence sustained full remission.  Then, a VA examiner in January 2016 diagnosed an other specified personality disorder with borderline, paranoid, and antisocial traits. This evidence establishes that the Veteran has a current disability.  Therefore, the first requirement to establish service connection, evidence of a current disability, has been met as to this claim.

(2)  In-Service Incurrence of Injury or Disease

Next, the evidence of record shows that the Veteran complained of depression during service.  

In September 1966, he was first seen because he was upset about his job and had spoken to a supervisor about a transfer.  He was told to try to adjust.  In November 1966, he was seen again with complaints of being discouraged about his work.  One week later, he had a continued discussion about his job.  The following week he was "not as depressed as usual," but was still discouraged about his work.  

Then, in September 1967, he was seen again at which time he was "depressed."  He was serving time for forging changes to his payroll check.  He was described as a "chronic hard-luck loser" who "denies that problems are more than casually related to himself but rather blames others."  His coming for help was seen to maybe "be a good sign or may be a[n] attempt to obtain [secondary] compensation."  It was further noted that he wished to remain in service, but "hates his present job" and wanted to cross train into another field.  The impression was personality trait problem vs sociopathic personality.  

At a special examination in April 1968, which was proximate in time to his separation from service in June 1968, there was no indication of depression or any related symptomatology.  

This evidence establishes that the Veteran had complaints of depression during service with a diagnosis of a personality disorder given.  Thus, the equivalent of an in-service injury, disease or event is established by this evidence.

(3) Nexus

Although the Veteran is currently diagnosed a psychiatric condition and complained of depression during service, a nexus between the current diagnosis and the in-service complaints is not established.  

Favorable to the claim, the Veteran has reported symptoms recurrent since service.  For instance, he reported at an October 2007 private evaluation that his illness started in 1966 during service.  

The Board finds that his statements have diminished credibility.  First, the nature and context of his statements indicate that he was motivated by secondary gain when relating his current symptoms to service.  For instance, two months prior to his October 2007 statements, he stated to the same private provider that he wanted to apply for service-connected disability benefits.  This tends to provide context to his later statement that his symptoms started during service.  It indicates that he was attempting to give a history supportive of his desire to apply for service-connected disability benefits.  Accordingly, on this basis, the credibility of his statements relating his symptoms to service is called into question.  

Second, and more persuasive, his statements are contradicted by other statements he made.  For instance, at an October 2003 private evaluation, he was asked "Why do you think your current problems started when they did?"  He wrote in response that "I took some 'moon dust' AKA acid and I started hering [sic] voices and getting Depressed back in [the] 1980s."  This answer was given at a time prior to when he was wishing to apply for service-connected disability benefits.  Thus, it appears to be the more accurate account of his history.  

Similarly, he complained during VA treatment in December 2011 that he had pattern of intermittent depressed mood for at least 18 years and auditory hallucination consisting of hearing his name called for the past 20 years.  It was summarized that he had mood symptoms and auditory hallucinations that "began during period in his life when he was using alcohol heavily" and had persisted since then.  

The Board notes that his statements in December 2011 tend to place the onset of his current symptoms in the early 1990s.  The statement "for at least 18 years" indicates that the symptoms could have started early.  In context, however, it does not indicate an onset as early as service.  Most notably, the Veteran gave a description of his experiences during service, which he described as "stressful," but did not report symptoms starting from that time.  

The Board finds more credible the Veteran's statements indicating an onset of current symptoms at a much later date after service.  Those statements were made during the course of disinterested treatment, which enhances their credibility.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997).  Therefore, there is no indication, unlike his other statements, that they were influenced by secondary gain.  

Accordingly, the Veteran's more credible statements tend to establish that his symptoms started as early as the 1980s or 1990s, but not since service.  This timeframe does not support service connection based on onset of symptoms.

Looking to the other evidence, the Veteran underwent a VA examination in January 2016.  The VA examiner found that the Veteran currently met the DSM-5 diagnostic criteria for other specified personality disorder with borderline, paranoid, and antisocial traits.  The examiner explained that this diagnosis was based on a history beginning in his teenage years of violating social norms by committing offenses that are grounds for arrest, labile mood, and a pervasive belief that others were against him.  Since there is evidence that these symptoms began in the developmental period, and since VA views personality disorders as developmental in origin, the VA examiner reasoned that this condition was unlikely to be proximately due to or the result of an event or events in military service.  The VA examiner also found no evidence to support an opinion that the Veteran's personality disorder was permanently aggravated beyond its normal course by military service.

With regard to depression, the VA examiner concluded that it is less likely than not that the Veteran has a diagnosis of depression or any other mental disorder that was incurred in or caused by depression or dissatisfaction during military service.  Correspondingly, the VA examiner found that it is less likely than not that the Veteran's report of being "depressed" and dissatisfied with his work duties during service was an early manifestation of his current mental health condition. The VA examiner reasoned first that the Veteran received no diagnosis of a depressive disorder or treatment for a depressive disorder in military service.  Next, the VA examiner explained that the evidence of record documents no diagnosis of a depressive disorder until 2003, which is decades after military separation.  Additionally, the VA examiner disagreed with the statement in the examination request that the records "clearly show depression in service."  Although military records document the Veteran's in-service report that he was "depressed" and was dissatisfied with his job as a cook, the VA examiner explained that the term "depressed" was not associated with a diagnosis and appeared to be a nonmedical description of the emotions of unhappiness and dissatisfaction, which were not in themselves symptoms of a mental condition.  Rather, according to the VA examiner, the Veteran's in-service complaints about being "depressed" and dissatisfied with his work in service were related by him to the lack of status in his primary specialty of cook and to where he was stationed, which situational factors ended with military separation.  Given the absence of any evidence of record concerning mental health treatment for decades afterwards, it was the VA examiner's opinion that it was unlikely that the in-service complaints were related to mental health issues that the Veteran has reported were first treated in 1985.

The Board finds that this VA examiner's opinion is persuasive and probative as to the nexus element.  First, it took into consideration all of the relevant evidence.  The VA examiner also gave a clear opinion.  Moreover, the examiner's explanation is understandable, and all inferences appear to follow from the facts and information given.  See Monzingo, 26 Vet. App. 97, 105-06 (2012); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  Of note, the VA examiner's rationale rested on "the absence of any evidence of record concerning mental health treatment for decades afterwards."  Generally, a rationale is not sound if it relies on an absence of evidence instead of an absence of symptoms.  See, e.g., McKinney v. McDonald, 28 Vet. App. 15, 30 (2016); Fountain v. McDonald, 27 Vet. App. 258, 272-75 (2015); Buczynski v. Shinseki, 24 Vet. App. 221, 223-24 (2011).  This is nonconsequential here because the Board has found that the more credible evidence establishes an onset of symptoms since no earlier than the 1980s, as relied on by the VA examiner.  It is, therefore, not material that the VA examiner relied on an absence of treatment instead of an absence of symptoms.  Thus, overall, the VA examiner's opinion is the most probative evidence of record addressing the nexus question.  

In conclusion, the weight of the most credible and competent evidence establishes that the Veteran does not have a current diagnosis that is related to his complaints of depression during service.  To the extent there is a diagnosis of a personality disorder, personality disorders and mental deficiency as such are not diseases or injuries for which service connection can be granted, and there is no indication of superimposed disease.  See 38 C.F.R. § 3.303(c);    

Thus, the preponderance of the evidence is against the claim and particularly the nexus element.  As such, the benefit-of-the-doubt doctrine is not applicable.  See 38 U.S.C.A. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Accordingly, service connection for a psychiatric condition is not warranted.


ORDER

Service connection for a psychiatric condition is denied.  




____________________________________________
RYAN T. KESSEL 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


